PER CURIAM
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is dangerous to herself and others, and is unable to provide for her basic personal needs. On appeal, appellant raises numerous challenges to her commitment, including an argument that the court erred in finding by clear and convincing evidence that she is dangerous to herself and others and unable to provide for her basic personal needs. The state concedes that the record does not contain clear and convincing evidence that appellant is dangerous to herself or others or is unable to provide for her basic personal needs. We find the state’s concession to be well-founded and therefore accept it.
At the hearing, appellant answered certain questions concerning her living situation and her past, but was unwilling to answer questions concerning a vehicular accident that apparently resulted in her hospitalization. The state offered into evidence certain treatment records and appellant’s counsel objected to the admission of the hearsay portion of those records, and that objection was sustained. When the hearsay portions of the evidence are not considered, there remains no evidence, much less clear and convincing evidence, that appellant is a danger to herself or others or that she is unable to meet her basic personal needs.
Reversed.